PER CURIAM.
The appeal in this action was perfected on the 15th day of October, 1923. Thereafter, and on the 14th day of December, 1923, a stipulation was entered into by counsel for appellant and respondent extending the time within which appellant might file his brief to the 16th day of January, 1924. Such brief has not been filed yet, nor has' any other action of any kind or character been taken in thé prosecution of said appeal, or to comply with the rules of this court within the time therein prescribed. Therefore, the appeal is deemed to have been abandoned by appellant, and the judgment appealed from is affirmed.
Note. — Reported in 197 N. W. 786. See, Headnote, American Key-Numbered Digest, Appeal and error, Key-No. 773 (4), 3 C. J. See. 1607, 4 C. J. Sec. 2437.